Citation Nr: 1138269	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that determined that new and material evidence had not been submitted to reopen a claim for service connection for a right shoulder disability.  In June 2010, the Board found that new and material evidence had been submitted, reopened the claim, and remanded the underlying issue to the RO for further development.  In April 2011, the Board again remanded the claim for additional development.

In a March 2007 substantive appeal, the Veteran raised a new claim for entitlement to an increased rating for his service-connected left hand disability.  In its prior June 2010 and April 2011 decisions, the Board referred the claim to the RO for appropriate action.  However, it does not appear that any action has yet been taken by the RO on the claim for increased rating for a service-connected left hand disability.  Therefore, the Board again refers the matter to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right shoulder disability first manifested after his separation from service and is unrelated to any incident therein.


CONCLUSION OF LAW

The Veteran's current right shoulder disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

The Veteran contends that his current right shoulder disability is the result of a right shoulder injury in service.  Specifically, in written statements and in hearing testimony before the RO, the Veteran has asserted that, while in service, he was involved in a motor vehicle accident and sustained an injury to his right shoulder when he was thrown from a jeep.  He has asserted that he continued to experience right shoulder pain since that time and was treated post service for right shoulder pain by physicians who are now deceased.  He testified that he was involved in a motor vehicle accident in 1973, but did not feel that the accident really bothered him.  However, he indicated that six months after the accident, he sought treatment for his right shoulder and received treatment until 1976, at which time he underwent surgery for a rotator cuff injury.  In support of his claim, the Veteran has submitted lay statements from a fellow Veteran attesting to the fact that the Veteran was involved in a jeep accident in Florida during service and injured his shoulder as a result of that accident. 

Service medical records are negative for complaints or clinical findings related to any right shoulder disability.  They are similarly negative for any evidence that the Veteran was involved in a motor vehicle accident in service.

Post-service evidence shows that the Veteran underwent VA examination in August 1947, during which time he reported in-service medical treatment to include a February 1944 hospitalization for the flu while stationed in Florida, and a July 1944 hospitalization for a left hand injury while in service stationed in Hawaii.  He did not report any treatment related to a right shoulder disability stemming from a motor vehicle accident or any other incident in service.

In February 1966, while pursuing VA pension benefits, the Veteran reported problems stemming from a service-connected left hand disability, a work-related back disability, and back surgery in May 1953.  The Veteran did not mention any right shoulder disability at that time.  In July 1966, the Veteran's private treating physician certified treatment of the Veteran for a back disability but did not indicate treatment of the Veteran for a right shoulder disability.  

The Veteran underwent a private orthopedic examination in February 1977 during which it was noted that in 1973, the Veteran was involved in a motor vehicle accident and "injured his neck, his right shoulder, and his low back was reinjured."  Subsequent to that accident, the Veteran was out of work for a period of time, but returned to work in 1974.  He was then off again from work in May 1975 with recurrent symptoms and he "progressively, over a period of time, developed shoulder pain."  Eventually, he underwent exploratory surgery in July 1976, at which time a massive tear of the musculotendinous cuff was discovered.  The physician noted marked restriction in function of the Veteran's right upper extremity.  He also noted that he had treated the Veteran since early in his medical problems and had also performed the July 1976 surgery on the right shoulder.  Significantly, the February 1977 report is negative for reference to a right shoulder injury resulting from a jeep accident in service or a history of any right shoulder symptoms prior to the 1973 motor vehicle accident.  The Board notes that report was authored by a physician with stated familiarity with the Veteran's medical history, and the physician's characterization of the injuries sustained as result of the 1973 motor vehicle accident suggests initial injury to the right shoulder in contrast to reinjury, as noted with the Veteran's back.  

In March 1977, the Veteran underwent VA examination during which he reported current problems with loss of range of motion in his right shoulder and a history of right shoulder surgery in July 1976.  He reported a 14-year work history as a compounder.  During the examination, the Veteran reported that he hurt his shoulder during a car accident some time in 1973.  Following examination, a diagnosis was made of residual of tear of right musculotendinous cuff and decompression of the right coracoacromial ligament.  Significantly, the Veteran did not report a right shoulder injury in service, a jeep accident in service, or a history of right shoulder symptoms prior to the 1973 car accident.

A February 1980 physician's report regarding a work-related disability indicates treatment of the Veteran for his right shoulder between May 1975 and 1979.  The physician described the Veteran's condition as continued right shoulder pain and back pain and certified that the Veteran's present condition was solely the result of the injury that was the subject of the worker's compensation report.

In November 1981, the Veteran underwent private examination for his right shoulder disability.  It was noted that in April 1975, the Veteran suffered a twisting injury to his right shoulder at work while moving a 500-pound drum.  At that time, he noticed an acute onset of pain and stiffness and complained of difficulty moving his right shoulder.  He was seen by an orthopedic surgeon and was diagnosed with a shoulder strain for which he received cortisone injections and physical therapy.  He then reinjured his right shoulder in April 1976, after which he experienced increased pain and increased difficulty moving his right shoulder.  He then underwent surgery in July 1976 for a rotator cuff tear and was also found to have severe degeneration of the supraspinatus tendon and biceps tendonitis.  His current right shoulder symptoms included constant aching pain, restriction of motion, and an inability to sleep on the right shoulder.  Physical examination of the right shoulder revealed a generalized tenderness and limitation of motion.  During the examination, the Veteran also reported a past medical history of back surgeries and an onset of left shoulder symptoms two years prior to the examination.  However, he did not mention any service-related injury to his right shoulder.  The examination report does not include any diagnosis or etiological opinion.

Thereafter, VA medical records show that in March 1988, the Veteran complained of right shoulder pain and related his symptoms to a jeep wreck in 1944.  A subsequent VA treatment note dated in April 1988 notes the Veteran's complaints of right shoulder pain related to a service-connected injury to right shoulder.  It was noted that the Veteran had degenerative joint disease and an old fracture of the distal right clavicle.  Physical examination revealed marked decrease in range of motion if the right shoulder with pain on range of motion and mild crepitance.  A deformity of the right clavicle secondary to old fracture was also noted.

During a VA examination in August 1990, the Veteran reported a history of surgery for a left rotator cuff injury in 1989 and a history of surgery for a right rotator cuff injury in 1976, although the Veteran denied any problems with the right shoulder at the time of the examination.  The examiner diagnosed status post surgery, rotator cuff injury, shoulders.

Thereafter, VA medical records dated through June 2010 show occasional complaints related to ongoing shoulder pain bilaterally.  

In July 2010, the Veteran underwent a VA joints examination during which he reported injury to his right shoulder in 1943 when he was involved in a motor vehicle accident in service.  He reported that after the accident, his shoulder was taped for three weeks, but that he received no further treatment for his right shoulder in service.  After service, he obtained medication for his shoulder from the VA and the private sector.  His current symptoms included intermittent sharp pain with daily flare-ups.  He also reported that post service, he worked as a car washer and waxer and then performed janitorial work until he retired in 1976.  Physical examination revealed decreased range of motion and some tenderness anteriorly.  There was also a positive impingement sign.  X-rays revealed a somewhat narrowed glenohumeral joint, degenerative joint disease, and narrowing  at the acromioclavicular joint.  The examiner diagnosed posttraumatic degenerative joint disease of the right acromioclavicular joint and status post rotator cuff repair by history.  The examiner initially did not have the claims file and therefore, could not offer an opinion regarding causation of the Veteran's present disability.  However, even after receiving and reviewing the claims file in August 2010, the examiner still did not provide an etiological opinion. 

During VA examination in January 2011, the Veteran reported that he first injured his right shoulder in a motor vehicle accident in 1944 while on active duty.  He reported that he was thrown from a car and reported to sick call, where he was given a bandage only.  He indicated that he experienced constant pain following that accident.  He reported that he had been seeking medical care for his shoulders and was placed on Social Security disability in 1976 due to his shoulder disability.  His current symptoms included constant pain in both shoulders, an inability to raise his arms to comb his hair, occasional numbness in his fingers, and decreased movement in the shoulders.  His current treatment included pain medication and physical therapy.  It was also noted that the Veteran underwent right rotator cuff repair surgery in July 1976 and left rotator cuff repair surgery in 1986.

Physical examination of the right shoulder revealed bony joint enlargement, tenderness, and limitation of motion.  The examiner diagnosed status post right shoulder rotator cuff repair and moderate degenerative joint disease of the right shoulder.  However, the examiner concluded that an opinion regarding the etiology of the Veteran's right shoulder disability could not be provided without resorting to speculation.  In support of that conclusion, the examiner noted that the Veteran's service medical records were negative for any reference to a motor vehicle accident or any medical treatment relating to a right shoulder injury.

In June 2011, the Veteran was afforded another VA examination, during which he reported an onset of his right shoulder pain in 1943 when he was involved in a motor vehicle accident.  The Veteran reported that he was thrown from a jeep and impacted his right shoulder.  He indicated that following the accident, he was evaluated at a dispensary where his shoulder was taped.  However, he did not receive further treatment for the right shoulder in service.  The Veteran also reported that in July 1976, he underwent surgery to repair his right rotator cuff, and in 1977, he was declared disabled by a physician due to his right shoulder disability.  He reported further hospitalizations and treatment for his right shoulder since that time.  His current symptoms included daily aching in the right shoulder and an inability to sleep on the right shoulder.  His current treatment included pain pills, which helped marginally.

Physical examination of the right shoulder revealed bony joint enlargement, deformity, tenderness, and abnormal motion.  Range of motion testing of the right shoulder revealed limited flexion, abduction, internal rotation, and external rotation.  X-rays of the shoulders revealed bilateral hypertrophic posttraumatic osteoarthritis of the acromioclavicular joints with inferior periarticular osteophytes, severe on the right and moderate on the left, causing impingement syndrome.  There was also supraspinatus ossified tendinitis bilaterally, mild inferomedial glenohumeral osteoarthritis, and subacromion subdeltoid peritendinitis.  Based on the foregoing imaging and physical examination of the Veteran, the examiner diagnosed right shoulder arthropathy, status post right shoulder rotator cuff repair.

Then, following a review of the claims file and after considering the Veteran's statements regarding a continuity of the symptoms, the examiner opined that it was less likely as not that the Veteran's current shoulder disability was caused by or was the result of any injury suffered during military service.  In support of the opinion, the examiner noted that the Veteran's service medical records showed complaints of a left hand fracture but did not reveal any evidence of a shoulder injury or shoulder complaints.  The examiner also noted that medical evidence in the claims file referenced a 1973 motor vehicle accident and a right shoulder surgery occurring around July 1975.  In addition, the evidence showed treatment for right shoulder pain between 1975 and 1980, but did not show any ongoing complaints related to the right shoulder during the 1950s or 1960s.  Considering the limited evidence, the examiner opined that the Veteran's current right shoulder disability was more likely than not a result of post service injury to the right shoulder, including the post-service 1973 motor vehicle accident or a 1975 workplace accident.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Initially, the Board finds that the July 2010 and January 2011 VA medical opinions are inadequate for rating purposes.  The July 2010 VA examiner failed to offer any etiological opinion, and the January 2011 VA examiner indicated that an opinion could not be provided without resorting to speculation.  The Board finds that those VA examiners' findings with respect to the etiology of the Veteran's right shoulder are speculative in nature and of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Such findings fail to provide a definite causal connection between the Veteran's right shoulder disability and any aspect of his military service, including his claimed motor vehicle accident.  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive).

In contrast, the Board assigns greater weight to the June 2011 VA medical opinion, indicating that the Veteran's current right shoulder disability is less likely as not a result of his military service.  In placing significant weight on that opinion, the Board notes that the examiner reviewed the Veteran's claims file, conducted a physical examination of the Veteran, considered the Veteran's lay statements regarding continuity of symptoms, and provided a thorough rationale for the opinion with reference to pertinent clinical evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).   The Board also finds it significant that the June 2011 VA opinion is the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  Furthermore, there is no contrary opinion of record.

The Board is cognizant of the March 1988 VA treatment record noting the Veteran's belief that his right shoulder symptoms were related to a jeep wreck in service and the April 1988 VA treatment record noting that the Veteran's right shoulder pain was related to a service-connected injury.  Nevertheless, the Board observes that neither of the examiners' notations were enhanced by additional medical comment from the provider and, thus, do not constitute competent medical evidence that any current right shoulder disability is related to service.  Therefore, that evidence does not constitute a medical opinion, but a transcription of a belief by the Veteran.  The bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's right shoulder disability and his military service or any incident therein, including a claimed motor vehicle accident.  There is nothing in the service medical records to suggest that the Veteran's current right shoulder disability is related to service.  Service medical records are negative for complaints or clinical findings related to the right shoulder or references to a motor vehicle accident or any other incident causing injury to the right shoulder, and personnel records, which show a military occupational specialty of truck driver, are not indicative of physical labor.  In addition, arthritis of the right shoulder (or any other right shoulder disability) was not diagnosed or shown within one year of separation.  Therefore, the Board finds that presumptive service connection for a right shoulder disability is not warranted.  

The Board notes the contentions of the Veteran and his friend that the Veteran's current right shoulder disability is related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his friend are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his friend can testify to that which they are competent to observe, such as a motor vehicle accident and right shoulder injury, but they are not competent to provide a medical diagnosis for any right shoulder disability or to relate any right shoulder disability medically to the Veteran's military service, including to any motor vehicle accident therein.  

The Veteran has also provided lay evidence of manifestation of right shoulder symptoms during service and a continuity of symptoms related to the right shoulder after discharge.  The Board acknowledges that he is competent to provide that evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also acknowledges that a lack of corroboration does not, by itself, render lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  However, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, due to inconsistencies with other evidence of record, the Board finds the Veteran's assertions to lack credibility.  

Despite the Veteran's claims of a right shoulder injury in service and continuing symptoms since that time, and despite VA efforts to obtain records from claimed earlier treatment, the first post-service evidence of record of any right shoulder problem is a report dated in February 1977 that references a right shoulder injury in 1973, over 25 years after separation from service.  In fact, the record shows that in various correspondence to the VA prior to his 1973 motor vehicle accident, the Veteran complained of ongoing problems relating to his back and his left hand but made no mention of any right shoulder problems.  Nor did the Veteran mention any right shoulder disability or in-service treatment for right shoulder problems during his initial VA examination in August 1947.  However, during that examination, the Veteran reported receiving other treatment in service, including treatment for the flu while he was stationed in Florida where he contends his right shoulder injury occurred.  

Again, the absence of corroborating medical evidence does not, by itself, render the Veteran's assertions incredible.  However, a February 1977 private orthopedic examination report indicates that the Veteran hurt his right shoulder during a motor vehicle accident in 1973 and does not mention any right shoulder injury in service or any history of right shoulder symptoms prior to the 1973 motor vehicle accident.  Furthermore, while that examination report notes that the 1973 motor vehicle accident caused reinjury to the Veteran's back, it notes that the same motor vehicle accident caused injury and not reinjury of the Veteran's right shoulder.  That initial evidence contradicts the Veteran's subsequent testimony that he injured his right shoulder in service and has experienced symptoms ever since service.  The Board accords the February 1977 examination report significant probative weight as it was authored by the Veteran's treating physician, who indicated familiarity with the Veteran's medical history based on treatment of the Veteran since early in his medical problems, and because the report was based on statements made by the Veteran in furtherance of treatment and not in connection with a claim for VA benefits.  Because the Veteran was seeking medical treatment for right shoulder symptoms at that time, it seems likely that he would report the events preceding his symptoms carefully and accurately, so that the treating physician would have a fully-informed history of the symptoms and provide appropriate treatment.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Board also finds that, in weighing the conflicting statements the Veteran has provided to health care providers concerning his symptoms, the point in time in which the statement was made is important.  Significantly, the record shows that the first mention of any service-related injury to the right shoulder is dated in October 1976, after the Veteran sustained injury to his right shoulder in 1973 during a motor vehicle accident, and then reinjury to the right shoulder in April 1975 while moving a 500-pound drum at work, and again in April 1976 at work.  The Board finds probative the February 1980 certification by the Veteran's long-time treating physician that the Veteran's right shoulder disability was solely the result of the injury that was the subject of the worker's compensation report.  In addition, a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the negative service medical records is also significant.  

Finally, the Board notes that the Veteran has been less than forthcoming with VA examiners, which further undermines his credibility.  For example, none of the three VA examination reports shows that the Veteran, in reporting his past history, included the 1973 motor vehicle accident or the work injuries in April 1975 and April 1976.  Instead, despite evidence to the contrary, the only trauma to the right shoulder reported by the Veteran was a jeep accident in service.  Furthermore, during the July 2010 VA examination, the Veteran reported that, post service, he worked as a car washer and waxer and then performed janitorial work until he retired in July 1976.  However, the record also shows that post service the Veteran worked on a farm, worked in construction for a period of time, and also worked as a compounder for approximately 14 years, all of which suggest physical labor.  

There is no doubt that the Veteran is competent to relate the onset of symptoms as he remembers it.  Thus, his competency is not at issue with regard to recounting these details.  Rather, it is his credibility which the Board finds is lacking.  In this case, there exists powerful conflicting evidence, including normal medical examinations during service, the lack of post-service right shoulder complaints or treatment until 25 years after service and following three intercurrent injuries, and the Veteran's initial statements regarding the onset of symptoms as reported in the February 1977 private orthopedic report.  In sum, the credible evidence indicates that the Veteran was discharged from the service with a pertinently normal discharge examination, and that symptoms related to the right shoulder did not appear until more than 25 years after discharge and following a motor vehicle accident in 1973.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability is related to his active service or any incident therein, including a motor vehicle accident.  Therefore, the Board concludes that the right shoulder disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  The Board is also satisfied there was substantial compliance with the April 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141(1999).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


